DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2019-153056, filed on 08/23/2019 in Japan.

Information Disclosure Statement
The IDS filed on 06/25/2020 has been considered and made of record.

Oath/Declaration
The oath/declaration filed on 06/25/2020 is acceptable.

Claim Objections
Claim 6 is objected to under 37 CFR 1.75(c) as being in improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though, the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tamba et al. [US 6,621,701] in view of Sasa Masanao [JP2009051234].
Regarding claim 1, Tamba et al., disclose a power control unit (figures 1-8 and 9-28) applied to an electrified vehicle driven by a vehicle drive unit, the power control unit comprising:
a plurality of semiconductor devices (510, figures 9-10) configured to perform an electric power control;

a power control unit case (50&93 and 52, PCU case, figure 9) formed to house the plurality of semiconductor devices and the electronic circuit board,
the PCU case including a support member (53, figure 9 and/or 11, figure 16) to which the plurality of semiconductor devices are attached, and an upper cover that forms at least a part of an upper surface of the PCU case,
the upper cover including a first component (a bottom part 93 including a plurality of components and encapsulation material, figure 9) and one or more second components (a cover part 50, figure 9) having a lower rigidity than the first component (the cover part is less rigidity by the bottom part 93 including a plurality of components, figure 9),
the electronic circuit board (58, figure 8) being attached to the first component, the soldered portion being arranged on a surface of the electronic circuit board located on a side of the upper cover,
at least one of the one or more second components (the cover 50, figure 9) being arranged to cover the soldered portion.
	Tamba et al., disclose the claimed invention except for the power control unit being used with a transaxle case that houses at least one of a rotating electrical machine and gears, the power control unit being disposed on the transaxle case.
	Sasa Masanao disclose a power control unit (200/300, figures 1-6) being used with a motor generator and gear in a vehicle (see abstract).
	It would have been to one of ordinary skill in the art at the time the invention was made to use the power control unit of Tamba et al., with the motor machine in the vehicle, as suggested by Sasa Masanao, for the purpose of improving reliability and reducing a plurality kinds of noise specific to an electric vehicle.
Regarding claim 3, Tamba et al., in view of Sasa Masao, disclose the first component dissipated heat (93, figure 9) to the second component (50, figure 9) through thermal conductive member (516, figures 8 and 9).  This structure is improved a material of the second component having a lower rigidity than that of the first component.	
Regarding claim 4, Tamba et al., in view of Sasa Masao, disclose the claimed invention except for wherein the one or more second components have a smaller thickness than the first component.
	Official notice is taken that it is well known in the art when a thickness of a bottom component is thicker than a thickness of a top component that provides a higher stability of a mounting support between the bottom and top components.
	It would have been an obvious matter of design choice to make the one or more second components having a smaller thickness than the first component of Tamba et al., in view of Sasa Masao, for the purpose of preventing a vibration of the first component within the power control unit, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 5, Tamba et al., in view of Sasa Masao, disclose wherein the first component includes a rib (4 ribs disposed on the first component 93, figures 8-9 or plurality of ribs disposed in the first component 233, figure 23) configured to increase 
Regarding claim 6, Tamba et al., in view of Sasa Masao, disclose a method of assembling the power control unit according to claim 1, comprising; attaching the plurality of semiconductor devices (511, figure 9) to the support member (53, figure 9); attaching the electronic circuit board (58, figure 9) to the first component (93, figure 9); stacking the electronic circuit board attached to the first component and the plurality of semiconductor devices attached to the support member; performing soldering (connection part 528, figure 5 and 9) of the electronic circuit board and the plurality of semiconductor devices which have been stacked; and assembling the one or more second components (applying the cover part 50 thereon, figure 9) with the first component after the soldering.

Allowable Subject Matter
Claims 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claim 2 discloses the combination features of “wherein a difference in rigidity between the first component and the one or more second components is given in such a manner that a natural vibration frequency of the first component is higher than a threshold value, and wherein the threshold value is a lower limit frequency value of an attenuation area in which a vibration transmissibility of the one or more second components is less .  
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Otsuka et al.[US 7,952,856] disclose power control unit and hybrid vehicle;
Kishimoto et al. [US 2020/0161993] disclose vehicle driving device; and
Miura et al. [US 10,259,339] disclose structure of mounting power control device in vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
04/09/2021